Order entered August 3, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00255-CR
                                     No. 05-18-00256-CR

                             RICKY ALAN SINGLETON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-76725-I & F17-75059-I

                                           ORDER
       Before the Court is court reporter Georgina Ware’s August 1, 2018 second request for

additional time to file the reporter’s record in appellate cause number 05-18-00256-CR. The

clerk’s record, filed June 28, 2018, shows appellant requested the reporter’s record for both of

the above appeals. Therefore, we construe Ms. Ware’s request to be an extension to file the

reporter’s record in both of the above cause numbers.

       We GRANT the request and ORDER the reporter’s record in the above appeals due on

or before August 31, 2018.

                                                     /s/   LANA MYERS
                                                           JUSTICE